TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00537-CR


Alvin Christopher Stewart, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024132, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was originally due to be filed on September 20,
2002.  In response to the Clerk's notice that the record is overdue, the reporter informed the Court
that the record would be completed and filed by March 31, 2003.  The record has not been received.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter's record no later than June 13, 2003.  No further extension of time will be granted.
It is ordered May 23, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish